DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hag (US PGPub 2019/0254903, hereinafter Hag).
Regarding claim 1, Fig. 2 of Hag discloses at least one bulb (see paragraph [0030]); an internal power source (108) (see paragraph [0031]); a switch (108d) (see paragraph [0031]); a timer and a controller (see paragraph [0031]); and wherein the UV radiation sterilization system may be affixed to a substrate (see paragraph [0023]).
Regarding claim 2, Fig. 2 of Hag discloses the system is portable (see paragraph [0030]).
Regarding claim 3, Fig. 2 of Hag discloses the power source is a battery (see paragraph [0027]).
Regarding claim 4, Fig. 2 of Hag discloses the battery is rechargeable (see paragraph [0027]).
Regarding claim 5, Fig. 2 of Hag discloses the at least one bulb is a UV-C bulb (see paragraph [0030]).
Regarding claim 6, Fig. 2 of Hag discloses a container (112) having a door (112d) capable of being opening, an insert, a front edge, a left wall, a right wall and an interior chamber (see paragraph [0030]); at least one UV light source attached to either right or left wall (see paragraph [0030]); a power source (see paragraph [0027]); and a switch that is automatically releasable (see paragraph [0031]).
Regarding claim 7, Fig. 2 of Hag discloses at least one sensor (see paragraph [0031]).
Regarding claim 9, Fig. 2 of Hag discloses a controller and a timer (see paragraph [0031]).
Regarding claim 10, Fig. 2 of Hag discloses the switch energizes the timer when the door is opened, which allows the power source (108) to illuminate the UV light source (see paragraph [0031]).
Regarding claim 11, Fig. 2 of Hag discloses a warning indication and a safety indicator (see paragraph [0031]).
Regarding claim 12, Fig. 2 of Hag discloses the power source is one of a direct wiring or a battery (see paragraph [0027]).
Regarding claim 13, Fig. 2 of Hag discloses the UV system is affixed to an outer surface of the container (see paragraph [0023]).
Regarding claim 14, Fig. 2 of Hag discloses opening the container (see paragraph [0030]) releasing automatically the switch (see paragraph [0031]); deactivating the UV light source (see paragraph [0031]); and closing the container and activating the ultraviolet radiation system (see paragraph [0031]).
Regarding claim 15, Fig. 2 of Hag discloses at least one UV-C bulb (see paragraph [0031]); a plurality of sensors to detect if the system is open or a closed (see paragraph [0031]); wherein ultraviolet illumination only occurs when the system is closed (see paragraph [0031]); and a power sire leading to a power supply (108) (see paragraph [0031]).
Regarding claim 19, Fig. 2 of Hag discloses a timer (see paragraph [0031]).
Regarding claim 20, Fig. 2 of Hag discloses a warning indicator and a safety indicator (see paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hag in view of Paul et al. (US PGPub 2019/0328915, hereinafter Paul).
Regarding claim 8, a difference between the prior art of record and the claimed invention is at least one sensor is a pressure sensor. However, in the same field of endeavor, Paul discloses a UV sterilizer (see paragraph [0006]) that has a plurality of sensors, one of which is an internal pressure sensor (611) (see paragraph [0093]). Paul teaches that if the internal environment is not within an acceptable range, according to the sensors, the power to the UV LED is powered off (see paragraph [0093]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Hag by having a pressure sensor for the purpose of maintaining an ideal environment within the system for sterilization as taught by Paul.
Regarding claim 18, a difference between the prior art of record and the claimed invention is at least one sensor is a pressure sensor. However, in the same field of endeavor, Paul discloses a UV sterilizer (see paragraph [0006]) that has a plurality of sensors, one of which is an internal pressure sensor (611) (see paragraph [0093]). Paul teaches that if the internal environment is not within an acceptable range, according to the sensors, the power to the UV LED is powered off (see paragraph [0093]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Hag by having a pressure sensor for the purpose of maintaining an ideal environment within the system for sterilization as taught by Paul.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hag in view of Yanke (US PGPub 2017/0035923, hereinafter Yanke).
Regarding claim 16, a difference between the prior art of record and the claimed invention is the drawer is a cash drawer. However, in the same field of endeavor, Yanke discloses a portable sterilization system for a medical device (see abstract). Yanke further discloses an embodiment for a drawer for currency storage is slidable with the device (see abstract). Yanke teaches that the opening of the drawer controls the time period of the UV lamps for sterilizing (see abstract). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Hag by including a slidable compartment used for storing currency within the sterilizer for the purpose of controlling the time period of exposure of the UV lamps within the system as taught by Yanke.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hag in view of Veloz et al. (US Pat. 10,328,168, hereinafter Veloz).
Regarding claim 17, a difference between the prior art of record and the claimed invention is at least one sensor is a motion sensor. However, in the same field of endeavor, Veloz discloses a portable UV disinfection system which uses motion sensors to prevent operation if people are present during a cycle (see col. 6, lines 20-36). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Hag by having motion sensors present for the purpose of preventing unintended exposure of UV radiation to people in the vicinity as taught by Veloz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
May 16, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881